Exhibit 10.27

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of November 2,
2004, by and between OpBiz, LLC, d/b/a Planet Hollywood Resort & Casino
(“Employer”), and Mark S. Helm (“Employee”).

 

1.                                       Employment.  Employer hereby employs
Employee, and Employee hereby accepts employment by the Employer, as Employer’s
Senior Vice President & General Counsel to perform such executive, managerial or
administrative duties, commensurate with Employee’s position, as Employer may
specify from time to time, during the Specified Term as defined in Section 2. 
Employee shall report directly to the Chief Executive Officer of the Employer.

 

2.                                       Effective Date; Specified Term.  This
Agreement shall be effective as of Employee’s commencement date.  Subject to
earlier termination as provided herein, the term of the Employee’s employment
hereunder shall commence on November 2, 2004 and terminate on the third (3rd)
anniversary thereof (the “Specified Term”).  If Employee remains employed by
Employer following the Specified Term, any such employment shall be expressly on
an at will basis, unless the parties specifically agree in writing to extend the
Specified Term.

 

3.                                       Compensation.

 

a.                                       Base Salary.  During the Specified
Term, in consideration of the performance by Employee of Employee’s obligations
hereunder to Employer and its parents, subsidiaries, affiliates, and joint
ventures (collectively, the “Employer Group”), Employer shall pay Employee an
annual base salary (the “Base Salary”) of $215,000, subject to annual review
(provided that such review shall not entail a reduction in the Base Salary). 
The Base Salary shall be payable in accordance with the payroll practices of
Employer as in effect from time to time for Employer’s senior executives.

 

b.                                      Bonus Compensation.  Employee is
eligible to participate in the Planet Hollywood Resort and Casino Discretionary
Management Bonus Plan according to its terms, as amended from time to time by
the Board of Directors in its sole discretion.  Such Bonus Plan is primarily
based on achievement of Employer’s EBITDA goals and Employee performance as
determined by the Board; provided that such Bonus Plan shall contemplate up to
50% of Employee’s Base Salary being paid out on such EBITDA goals and Employee
performance.  Employee shall be eligible to receive such other bonuses as may be
determined in the sole discretion of Employer’s Board of Directors.

 

c.                                       Employee Benefit Programs.  During the
Specified Term, Employee shall be entitled to participate in Employer’s employee
benefit plans as are generally made

 

1

--------------------------------------------------------------------------------




available from time to time to Employer’s senior executives, subject to the
terms and conditions of such plans, and subject to Employer’s right to amend,
terminate or take other similar actions with respect to such plans.

 

d.                                      Relocation Expense Reimbursements. 
Employer requires Employee to relocate to Las Vegas, Nevada as soon as
practicable.  Accordingly, Employer will pay or reimburse Employee for
Employee’s reasonable relocation expenses from Orlando, Florida to Las Vegas,
Nevada, such expenses to include:  (i) one house-hunting trip for Employee and
Employee’s spouse; (ii) relocation expenses in moving Employee’s personal
property and household goods, including packing and transport (and shipment of
two (2) automobiles, if necessary); (iii) final travel expenses for Employee and
spouse (and two pets); (iv) direct and actual closing costs and broker fees on
sale of residence in Orlando, Florida capped at ten thousand dollars
($10,000.00); and (v) temporary housing in the Las Vegas area for Employee;
provided that such temporary housing shall be subject to Employee’s obligation
to use commercially reasonable best efforts to immediately secure permanent
housing and shall in any event be capped at three thousand dollars ($3,000.00)
(collectively, the “Relocation Expenses”).  Reimbursement of Relocation Expenses
will be fully “grossed-up” by the Company for any imputed income required to be
recognized so that the economic effect to Employee is the same as if these
benefits were provided to Employee on a non-taxable basis.  Notwithstanding the
foregoing, Employee agrees that if Employee resigns within the first six months
of employment under this Agreement, Employee shall repay to Employer all
Relocation Expenses paid by Employer.  If Employee resigns between the seventh
and twelfth month of employment under this Agreement, Employee shall repay to
Employer 50% of the Relocation Expenses.  From and after the first anniversary
of employment, Employee shall have no reimbursement obligation of any kind with
respect to Relocation Expenses.

 

e.                                       Business Expense Reimbursements. 
Employer will pay or reimburse Employee for all reasonable out-of-pocket
expenses, including travel expenses, bar licensing expenses and continuing legal
education that Employee incurs during the Specified Term in the course of
performing Employee’s duties under this Agreement upon timely submission of
appropriate documentation to Employer, as prescribed from time to time by
Employer.

 

f.                                         Option Plan.  Employee is eligible to
participate in the Planet Hollywood Resort and Casino Management Incentive
Options Plan (“Options Plan”) according to its terms, as established and amended
from time to time by the Board of Directors in its sole discretion.

 

Pursuant to the terms of the Options Plan, Employee is eligible to receive
options to purchase two tenths of one percent (.2%) (subject to dilution as set
forth in the

 

2

--------------------------------------------------------------------------------




Options Plan) of equity interest in Mezzco, LLC (or such other entity as
determined by the Options Plan).  Employee’s options shall carry a strike price
based on a $100 million equity value and will vest in three equal installments
on the first three annual anniversary dates of the Specified Term.

 

4.                                       Extent of Services.  Employee agrees
that the duties and services to be performed by Employee shall be performed
exclusively for members of the Employer Group.  Employee further agrees to
perform such duties in an efficient, trustworthy, lawful, and businesslike
manner.  Employee agrees not to render to others any service of any kind whether
or not for compensation, or to engage in any other business activity whether or
not for compensation, that is similar to or conflicts with the performance of
Employee’s duties under this Agreement, without the prior written approval of
the Board.

 

5.                                       Policies and Procedures.  In addition
to the terms herein, Employee agrees to be bound by Employer’s policies and
procedures including drug testing and background checks, as they may be
established or amended by Employer in its sole discretion from time to time.  In
the event the terms in this Agreement conflict with Employer’s policies and
procedures, the terms herein shall take precedence.  Employer recognizes that it
has a responsibility to see that its employees understand the adverse effects
that problem gambling and underage gambling can have on individuals and the
gaming industry as a whole.  Employee agrees to read, understand, and comply
with Employer’s policy prohibiting underage gaming and supporting programs to
treat compulsive gambling.

 

6.                                       Licensing Requirements.  Employee
acknowledges that Employer is engaged in a business that is or may be subject to
and exists because of privileged licenses issued by governmental authorities in
Nevada and other jurisdictions in which Employer or Employer Group is engaged or
has applied or, during the Specified Term, may apply to engage in the gaming
business.  If requested to do so by Employer or Employer Group, Employee shall
apply for and obtain, at Employer’s cost, any license, qualification, clearance
or the like that shall be requested or required of Employee by any regulatory
authority having jurisdiction over Employer or Employer Group.

 

7.                                       Failure to Satisfy Licensing
Requirement.  If Employee fails to satisfy any licensing requirement referred to
in Section 6 above, or if any governmental authority directs the Employer to
terminate any relationship it may have with Employee, or if Employer shall
determine, in Employer’s sole and exclusive judgment, that Employee was, is or
might be involved in, or is about to be involved in, any activity,
relationship(s) or circumstance that could or does jeopardize the business of
Employer or Employer’s Group, reputation or such licenses, or if any such
license is threatened to be, or is, denied, curtailed, suspended or revoked,
this Agreement may be terminated by Employer and the parties’ obligations and
responsibilities shall be determined by the provisions of Section 11(b).

 

3

--------------------------------------------------------------------------------




8.                                       Restrictive Covenants.

 

a.                                       Competition.  Employee acknowledges
that, in the course of Employee’s responsibilities hereunder, Employee will form
relationships and become acquainted with certain confidential and proprietary
information as further described in Section 8(b).  Employee further acknowledges
that such relationships and information are and will remain valuable to the
Employer and Employer Group and that the restrictions on future employment, if
any, are reasonably necessary in order for Employer and Employer Group to remain
competitive in the gaming industry.  In recognition of their heightened need for
protection from abuse of relationships formed or information garnered before and
during the Specified Term of the Employee’s employment hereunder, Employee
covenants and agrees for:

 

i.                                          the twelve (12) month period
immediately following termination of employment for any reason (the “Restrictive
Period”), not to, unless required by law or administrative process:

 

A.                                   Make known to any third party the names and
addresses of any of the customers of Employer or any member of Employer Group,
or any other information or data pertaining to those customers;

 

B.                                     Call on, solicit, induce to leave and/or
take away, or attempt to call on, solicit, induce to leave and/or take away, any
of the customers of Employer or any member of the Employer Group, either for
Employee’s own account or for any third party;

 

C.                                     Call on, solicit and/or take away, any
potential or prospective customer of Employer or any member of the Employer
Group, on whom the Employee called or with whom Employee became acquainted
during employment (either before or during the Specified Term), either for
Employee’s own account or for any third party; and

 

D.                                    Approach or solicit any employee or
independent contractor of Employer or any member of the Employer Group with a
view towards enticing such person to leave the employ or service of Employer or
any member of the Employer Group, or hire or contract with any employee or
independent contractor of Employer or any member of the Employer Group, without
the prior written consent of the Employer, such consent to be within Employer’s
sole and absolute discretion.

 

4

--------------------------------------------------------------------------------




b.                                      Confidentiality.  Employee covenants and
agrees that Employee shall not at any time during the Specified Term or
thereafter, without Employer’s prior written consent, such consent to be within
Employer’s sole and absolute discretion, disclose or make known to any person or
entity outside of the Employer Group any Trade Secret (as defined below), or
proprietary or other confidential information concerning Employer or any member
of the Employer Group, including without limitation, Employer’s customers and
its casino, hotel, and marketing data practices, procedures, management policies
or any other information regarding Employer or any member of the Employer Group,
which is not already and generally known to the public through no wrongful act
of Employee or any other party.  Employee covenants and agrees that Employee
shall not at any time during the Specified Term, or thereafter, without the
Employer’s prior written consent, utilize any such Trade Secrets, proprietary or
confidential information in any way, including communications with or contact
with any such customer other than in connection with employment hereunder.  For
purposes of this Section 8, Trade Secrets is defined as data or information,
including a formula, pattern, compilation, program, device, method, know-how,
technique or process, that derives any economic value, present or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who may or could obtain any economic value from its
disclosure or use.

 

c.                                       Former Employer Information.  Employee
will not intentionally, during the Specified Term, improperly use or disclose
any proprietary information or Trade Secrets of any former employer or other
person or entity and will not bring onto the premises of the Employer any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 

d.                                      Third Party Information.  Employee
acknowledges that Employer and other members of the Employer Group have received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty to maintain the confidentiality of
such information and to use it only for certain limited purposes.  Employee will
hold all such confidential or proprietary information in the strictest
confidence and will not disclose it to any person or entity or to use it except
as necessary in carrying out Employee’s duties hereunder consistent with
Employer’s (or such other member of the Employer Group’s) agreement with such
third party.

 

e.                                       Employer’s Property.  Employee hereby
confirms that Trade Secrets, proprietary or confidential information and all
information concerning customers who utilize the goods, services or facilities
of any hotel and/or casino owned, operated or managed by Employer constitute
Employer’s exclusive property (regardless of whether Employee possessed or
claims to have possessed such information prior to the date hereof).  Employee
agrees that upon termination of employment,

 

5

--------------------------------------------------------------------------------




Employee shall promptly return to the Employer all notes, notebooks, memoranda,
computer disks, and any other similar repositories of information (regardless of
whether Employee possessed such information prior to the date hereof) in the
possession of Employee containing or relating in any way to the Trade Secrets or
proprietary or confidential information of each member of the Employer Group,
including but not limited to, the documents referred to in Section 8(b).  Such
repositories of information also include but are not limited to any so-called
personal files or other personal data compilations in any form, which in any
manner contain any Trade Secrets or proprietary or confidential information of
Employer or any member of the Employer Group.

 

f.                                         Notice to Employer.  Employee agrees
to notify Employer immediately of any employers for whom Employee works or
provides services (whether or not for remuneration to Employee or a third party)
during the Specified Term or within the Restrictive Period.  Employee further
agrees to promptly notify Employer, during Employee’s employment with Employer,
of any contacts made by any gaming licensee that concern or relate to an offer
of future employment (or consulting services) to Employee.

 

9.                                       Representations.  Employee hereby
represents, warrants and agrees with Employer that:

 

a.                                       The covenants and agreements contained
in Sections 3, 4, 6, 7, and 8 above are reasonable, appropriate, and suitable in
their geographic scope, duration, and content; the Employer’s agreement to
employ the Employee and a portion of the compensation and consideration to be
paid to Employee hereunder is separate and partial consideration for such
covenants and agreements; the Employee shall not, directly or indirectly, raise
any issue of the reasonableness, appropriateness and suitability of the
geographic scope, duration or content of such covenants and agreements in any
proceeding to enforce such covenants and agreements; and such covenants and
agreements shall survive the termination of this Agreement, in accordance with
their terms;

 

b.                                      The enforcement of any remedy under this
Agreement will not prevent Employee from earning a livelihood, because
Employee’s past work history and abilities are such that Employee can reasonably
expect to find work in other areas and lines of business;

 

c.                                       The covenants and agreements stated in
Sections 4, 6, 7, and 8 above are essential for the Employer’s reasonable
protection;

 

d.                                      Employer has reasonably relied on these
covenants and agreements by Employee; and

 

6

--------------------------------------------------------------------------------




e.                                       Employee has the full right to enter
into this Agreement and by entering into and performance of this Agreement will
not violate or conflict with any arrangements or agreements Employee may have or
agreed to have with any other person or entity.

 

f.                                         Employee acknowledges and warrants to
Employer the receipt and sufficiency of separate consideration for the
assignment by Employer of Employer’s rights and Employee’s obligation under
Section 8.

 

Notwithstanding Section 25, Employee agrees that in the event of Employee’s
breach or threatened breach of any covenants and agreements set forth in
Sections 4 and 8 above, Employer may seek to enforce such covenants and
agreements in court through any equitable remedy, including specific performance
or injunction, without waiving any claim for damages.  In any such event,
Employee waives any claim that the Employer has an adequate remedy at law or for
the posting of a bond.

 

10.                                 Termination for Death or Disability. 
Employee’s employment hereunder shall terminate upon Employee’s death or
disability (as defined below).  In the event of Employee’s death or disability,
Employee (or Employee’s estate or beneficiaries in the case of death) shall have
no right to receive any compensation or benefit hereunder or otherwise from
Employer or any member of the Employer Group on and after the effective date of
termination of employment other than (1) unpaid Base Salary earned to the date
of termination of employment (which shall be paid on Employer’s next scheduled
payroll date), (2) any earned but unpaid bonus then payable to Employee (which
shall be paid on Employer’s next scheduled payroll date), (3) expense
reimbursement pursuant to Section 3(d) and (e), and (4) benefits provided
pursuant to Section 3(c), subject to the terms and conditions applicable
thereto. For purposes of this Section 10, disability is defined as Employee’s
incapacity, certified by a licensed physician selected by Employer (“Employer’s
Physician”), which precludes Employee from performing the essential functions of
Employee’s duties hereunder for sixty (60) days or more.  In the event Employee
disagrees with the conclusions of the Employer’s Physician, Employee (or
Employee’s representative) shall designate a physician (“Employee’s Physician”),
and Employer’s Physician and Employee’s Physician shall jointly select a third
physician (“Third Physician”), who shall make the determination which
determination shall be final and binding on the parties hereto.  Employee hereby
consents to any examination or to provide or authorize access to any medical
records that may be reasonably required by Employer’s Physician or the Third
Physician in connection with any determination to be made pursuant to this
Section 10.

 

11.                                 a.             Termination by Employer for
Cause.  Employer may terminate Employee’s employment hereunder for Cause (as
defined below) at any time.  If Employer terminates Employee’s employment for
Cause, Employee shall have no right to receive any compensation or benefit
hereunder or otherwise from Employer or any member of the Employer Group on and
after the effective date of termination of employment other than (1) unpaid Base
Salary earned to the date of termination of

 

7

--------------------------------------------------------------------------------




employment (which shall be paid on Employer’s next scheduled payroll date),
(2) business expense reimbursement pursuant to Section 3(e), and (3) benefits
provided pursuant to Section 3(c), subject to the terms and conditions
applicable thereto.  For purposes of this Section 11, Cause is defined as
Employee’s (a) failure to abide by Employer’s policies and procedures,
(b) misconduct, insubordination, or inattention to Employer’s business,
(c) failure to perform the duties required of Employee up to the standards
established by the Board, or other material breach of this Agreement (other than
as a result of a Disability), or (d) failure or inability to satisfy the
requirements stated in Section 7 above.  Prior to a termination for cause under
this paragraph 11(a), the Employer must provide a written letter of deficiency
to Employee that details Employee’s deficient conduct and thereafter provide
Employee 30 days to cure such deficiency.  If after 30 days Employer continues
to believe cause exists to terminate the Employee, then Employer shall send a
second letter to Employee terminating Employee that memorializes the failure of
Employee to cure the asserted deficiency.

 

b.                                      Termination by Employer without Cause. 
Employer may terminate Employee “at will” at any time upon fifteen (15) days
prior written notice, or, in the Employer’s sole discretion, the equivalent of
two weeks of Base Salary in lieu of notice.  If Employer terminates Employee at
will under this paragraph, Employee shall have no right to receive any
compensation or benefit hereunder or otherwise from Employer or any member of
the Employer Group on and after the effective date of termination of employment
other than (1) unpaid Base Salary earned to the date of termination of
employment (which shall be paid on Employer’s next scheduled payroll date),
(2) any earned but unpaid bonus then payable to Employee (which shall be paid on
Employer’s next scheduled payroll date), (3) expense reimbursement pursuant to
Section 3(d) and (e), (4) benefits provided pursuant to Section 3(c), subject to
the terms and conditions applicable thereto, and (5) twelve (12) months of Base
Salary.

 

12.           Termination by Employee.  Employee may terminate Employee’s
employment hereunder upon thirty (30) days’ prior written notice to Employer. 
If Employee terminates his employment other than for (a) death, (b) disability,
(c) failure of Employer to pay Employee’s compensation when due, (d) an uncured
default of this Agreement by Employer following written notice to Employer and a
reasonable opportunity for Employer to cure, or (e) material reductions in
Employee’s duties and responsibilities without his consent, and (f) a change of
control of Employer other than through a public offering, Employee shall have no
right to receive any compensation or benefit hereunder or otherwise from
Employer or any member of the Employer Group on and after the effective date of
termination of employment other than (1) unpaid Base Salary earned to the date
of termination of employment (which shall be paid on Employer’s next scheduled
payroll date), (2) expense reimbursement pursuant to Section 3(e), and
(3) benefits provided pursuant to Section 3(c), subject to the terms and
conditions applicable thereto.

 

8

--------------------------------------------------------------------------------




In the event that Employee terminates this Agreement as a result of Sections
12(c),(d),(e) or (f), Employee shall have no right to receive any compensation
or benefit hereunder or otherwise from Employer or any member of the Employer
Group on and after the effective date of termination of employment other than
(1) unpaid Base Salary earned to the date of termination of employment (which
shall be paid on Employer’s next scheduled payroll date), (2) any earned but
unpaid bonus then payable to Employee (which shall be paid on Employer’s next
scheduled payroll date), (3) expense reimbursement pursuant to Section 3(d) and
(e), (4) benefits provided pursuant to Section 3, subject to the terms and
conditions applicable thereto, and (5) twelve (12) months of Base Salary.

 

13.           Release; Full Satisfaction.  Notwithstanding anything to the
contrary, no payments or benefits shall be provided that are in addition to the
payments or benefits that would be provided pursuant to Section 12, unless and
until Employee executes and delivers a standard form of general release of
claims; provided, however, that Employee shall not be required to release any
indemnification rights or continuing rights to benefits under Employer’s benefit
plans, in accordance with the terms and conditions of such plans.

 

14.           Cooperation Following Termination.  Following termination of
employment of Employee’s employment hereunder for any reason, Employee agrees to
reasonably cooperate with Employer upon the reasonable request of the Board and
to be reasonably available to Employer with respect to matters arising out of
Employee’s services to any member of the Employer Group.  Employer shall
reimburse, or at Employee’s request, advance Employee for expenses reasonably
incurred in connection with such matters.

 

15.           Interpretation; Each Party the Drafter.  Each of the parties was
represented by or had the opportunity to consult with counsel who either
participated in the formulation and documentation of, or was afforded the
opportunity to review and provide comments on, this Agreement.  Accordingly,
this Agreement and the provisions contained in it shall not be construed or
interpreted for or against any party to this agreement because that party
drafted or caused that party’s legal representative to draft any of its
provisions.

 

16.           Indemnification.  Employer shall indemnify Employee to the fullest
extent permitted by Nevada law and the articles of incorporation and bylaws of
the Employer.  Such indemnification shall include, without limitation, the
following:

 

a.                                       Indemnification Involving Third Party
Claims.  Employer shall indemnify Employee if Employee is a party to or is
threatened to be made a party to or otherwise involved in any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (each a “Claim”), other than a Claim by or in
the name of Employer or any entity in the Employer Group, by reason of the fact
that Employee is or was serving as an employee or agent of Employer or any
entity in the Employer Group (each an “Indemnifiable Event”), against all
expenses, including attorneys’ fees, judgments, fines, and amounts paid in
settlement (collectively, “Expenses”) actually and

 

9

--------------------------------------------------------------------------------




reasonably incurred by Employee in connection with the investigation, defense,
settlement or appeal of such Claim, if Employee either is not liable pursuant to
NRS Section 78.138 or acted in good faith and in a manner Employee reasonably
believed to be in or not opposed to the best interests of Employer and, in the
case of a criminal Claim, in addition had no reasonable cause to believe that
his or her conduct was unlawful.

 

b.                                      Determination of Appropriateness of
Indemnification.  Notwithstanding the foregoing, the obligations of Employer
under Section 16 shall be subject to the condition that, unless ordered by a
court, a determination shall have been made that indemnification is proper under
the specific circumstances, pursuant to and in accordance with NRS
Section 78.751, as in effect from time to time.

 

c.                                       Indemnification for Defense Only.  The
indemnification authorized by this Section 16 does not include any actions,
suits or proceedings initiated by Employee against Employer or any entity in the
Employer Group.

 

d.                                      Settlement of Claims.  Neither Employee
nor Employer shall settle any Claim without the prior written consent of the
other (such consent not to be unreasonably withheld or delayed).

 

17.           Severability.  If any provision hereof is unenforceable, illegal
or invalid for any reason whatsoever, such fact shall not affect the remaining
provisions hereof, except in the event a law or court decision, whether on
application for declaration, or preliminary injunction or upon final judgment,
declares one or more of the provisions of this Agreement that impose
restrictions on Employee unenforceable or invalid because of the geographic
scope or time duration of such restriction.  In such event, Employer shall have
the option:

 

(A)                              To deem the invalidated restrictions
retroactively modified to provide for the maximum geographic scope and time
duration that would make such provisions enforceable and valid; or

 

(B)                                To terminate this Agreement pursuant to
Section 11 as a Termination without Cause.

 

Exercise of any of these options shall not affect Employer’s right to seek
damages or such additional relief as may be allowed by law in respect to any
breach by Employee of the enforceable provisions of this Agreement.

 

18.           Survival.  Notwithstanding anything in this Agreement to the
contrary, to the extent applicable, Sections 8 through and including Section 17
shall survive the termination of this Agreement.

 

19.           Notice.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given

 

10

--------------------------------------------------------------------------------




(i) when personally delivered, (ii) the business day following the day when
deposited with a reputable and established overnight express courier (charges
prepaid), or (iii) five (5) days following mailing by certified or registered
mail, postage prepaid and return receipt requested.  Unless another address is
specified, notices shall be sent to the addresses indicated below:

 

 

To Employer:

 

 

 

OpBiz, LLC

 

3667 Las Vegas Boulevard

 

Las Vegas, Nevada 89109

 

Attn: Michael V. Mecca

 

 

 

To Employee:

 

 

 

Mark S. Helm

 

3734 Britainshire Court

 

Orlando, Florida 32837

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

20.           Tax Withholding.  Notwithstanding any other provision of this
Agreement, Employer may withhold from any amounts payable under this Agreement,
or any other benefits received pursuant hereto, such Federal, state, local and
other taxes as shall be required to be withheld under any applicable law or
regulation.

 

21.           Dispute Resolution.

 

a.                                       Any dispute, claim or controversy
arising from or related in any way to this Agreement or the interpretation,
application, breach, termination or validity thereof, including any claim of
inducement of this Agreement by fraud, or arising from or related in any way to
Employee’s employment with Employer will be submitted for final resolution by
private arbitration before a single arbitrator and in accordance with the
National Rules for the Resolution of Employment Disputes and practices then in
effect of, the American Arbitration Association, or any successors thereto
(“AAA”), except where those rules conflict with these provisions, in which case
these provisions control; provided, however, that Employer shall have the right
to seek in court equitable relief, including a temporary restraining order,
preliminary or permanent injunction or an injunction in aid of arbitration, to
enforce its rights set forth in Section 8.  The arbitration will be held in Las
Vegas, Nevada.

 

11

--------------------------------------------------------------------------------




b.                                      Giving recognition to the understanding
of the parties hereto that they contemplate reasonable discovery, including
document demands and depositions, the arbitrator shall provide for discovery in
accordance with the Nevada Rules of Civil Procedure as reasonably applicable to
this private arbitration.

 

c.                                       To the extent possible, the arbitration
hearings and award will be maintained in confidence, except as may be required
by law or for the purpose of enforcement of an arbitral award.

 

d.                                      Each party shall bear its own costs and
expenses incurred in connection with arbitration proceedings pursuant to this
Agreement to arbitrate.  The costs and expenses of the arbitrators and related
expenses shall be shared equally between Employer, on one hand, and Employee on
the other hand.

 

e.                                       Each party hereto waives, to the
fullest extent permitted by law, any claim to punitive or exemplary or
liquidated or multiplied damages from the other.

 

22.           No Waiver of Breach or Remedies.  No failure or delay on the part
of Employer or Employee in exercising any right, power or remedy hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any such
right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy hereunder.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

23.           Amendment or Modification.  No amendment, modification,
termination or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by a member of the Board (other
than Employee), and Employee, nor consent to any departure by the Employee from
any of the terms of this Agreement shall be effective unless the same is signed
by a member of the Board (other than Employee).  Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

24.           Governing Law; Venue.  The laws of the State of Nevada shall
govern the validity, construction, and interpretation of this Agreement, without
regard to conflict of law principles.  Each party irrevocably submits to the
exclusive jurisdiction of the courts of the State of Nevada located in Clark
County in any action, suit or proceeding arising out of or relating to this
Agreement or any matters contemplated hereby, and agrees that any such action,
suit or proceeding shall be brought only in such court.

 

25.           Headings.  The headings in this Agreement have been included
solely for convenience of reference and shall not be considered in the
interpretation or construction of this Agreement.

 

26.           Assignment.  This Agreement is personal to Employee and may not be
assigned by Employee.

 

12

--------------------------------------------------------------------------------




27.           Successors and Assigns.  This Agreement may be assigned by
Employer to its successors and shall be binding upon the successors and assigns
of Employer.

 

28.           Prior Agreements.  This Agreement shall supersede and replace any
and all other prior discussions and negotiations as well as any and all
agreements and arrangements that may have been entered into by and between
Employee or any predecessor thereof, on the one hand, and Employee, on the other
hand, prior to the Closing Date relating to the subject matter hereof.  Employee
acknowledges that all rights under such prior agreements and arrangements shall
be extinguished.

 

IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement in
Las Vegas, Nevada, as of the date first written above.

 

 

 

“EMPLOYEE”

 

 

 

 

 

MARK S. HELM

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

“EMPLOYER”

 

 

 

 

 

OPBIZ, LLC, d/b/a PLANET HOLLYWOOD RESORT & CASINO

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

Title

 

 

13

--------------------------------------------------------------------------------